DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the BPAI decision dated 08/03/2021.

Reasons of Allowance

Claims 1 - 15 are allowed.  Claims 1 - 15 are renumbered as the same order.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the printing method of claim 1, a liquid electrophotography digital printing press of claim 8, and the program of claim 12.
Specifically, the prior arts of record, alone or in combination, fails to teach “printing a print job image on a page including transferring each of multiple individual color separations successively from an intermediate transfer member to the page while the page is held on an impression drum”; “printing target registration points on the page together with the print job image”; and “determining image edge registration information from the captured image by measuring a distance between target registration points printed on the printed page and an edge of the printed page”, in combination with all other limitations as claimed in independent claims 1, 8 and 12.
The above limitations generally involve a liquid electrophotographic digital printing press comprising: a user interface screen; a print engine including a photo imaging component to hold a single color separation of an ink image, an intermediate transfer drum to receive the single color separation from the photo imaging component, and an impression drum to hold a sheet of print media to receive 
an imaging device to capture an image of each of multiple printed pages while each printed page is on the impression drum; and a controller operatively connected to the user interface screen, the print engine and the imaging device to cause said print engine to print each page and to cause said imaging device to capture an image of each of the printed pages, the controller including a measurement module to measure from the images captured by the imaging device a misregistration of the ink image on one or more of the printed pages with respect to an edge of the printed page and a visualization module to cause the user interface screen to display the edge misregistration in graphical form.  
The prior art of record is seen as teaching: 
Kojima (U.S PreGrant Publication No. 2015/0063889 A1) teaches a printing method for a digital printing press (e.g., an image forming apparatus, ¶0030; where said image forming apparatus is an electro photographic printer, ¶0006), the method comprising: printing a print job image on a page including transferring each of multiple individual color separations successively from an intermediate transfer member to the page while the page is held on an impression drum (e.g., Producing (printing) at least a predetermined image (as a print job image) on a sheet by using multiple colors consecutively from an intermediate transfer belt to a printed matter while the printed matter is on a print engine 3, ¶0041, ¶0050, Fig. 1); obtaining target registration points (e.g., reading reference points, ¶0081, ¶0083); capturing an image of the printed page while the printed page is still on the impression drum (e.g., said printed matter is momentarily scanned (or captured) to perform inspection, ¶0032 - ¶0033, ¶0041 and ¶0050, Fig. 1); determining image edge registration information from the captured image by measuring a distance between target registration points and an edge of the printed page (e.g., inspecting the information from the scanned image by calculating a shift amount therebetween the references points and borders of the printed matter, ¶0033, ¶0045 - ¶0046, ¶0071, ¶0105 - ¶0106, Fig. 7); Hoover teaches: e.g., printing registration marks along with one or more images in order to be later adjusted by a user as desired, ¶0028, ¶0033, ¶0040, ¶0046, Fig. 8); and a determination is between registration point and edge (e.g., when there is a misalignment between edge, marks and/or corners, then causes to determine that adjustment is required (needed) to change image size, image shear, image target position or image target orientation of a transferred image, abstract, ¶0006, ¶0022, ¶0036, ¶0040); Madden et al. (Provisional Application No. 61/752,145) teaches displaying a graphical visualization of the image edge registration information on a user interface screen of the digital printing press (e.g., when an edge defects and mis-registration occurs, then cause to display results on a user interface of an industrial thermal printer in order to make adjustments, ¶0061, ¶0090, ¶0230, ¶0269); and making press adjustments to overcome an edge registration error shown in the displayed visualization (e.g., it merely displays the results (if there are events such as errors, failures, etc.) to allow the user to further make adjustment, ¶0230, ¶0236, ¶0256 and/or ¶0269); and Park et al. (U.S PreGrant Publication No. 2010/0047000 A1, cited in the current notice of allowance) teaches printing calibration image and registration, and if there is a misalignment (or registration errors), display results so that a user can adjust and/or correct the misalignment or registration errors, but neither of them teaches “printing a print job image on a page including transferring each of multiple individual color separations successively from an intermediate transfer member to the page while the page is held on an impression drum”; “printing target registration points on the page together with the print job image”; and “determining image edge registration information from the captured image by measuring a distance between target registration points printed on the printed page and an edge of the printed page”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674